Citation Nr: 1410742	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-40 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 1980 to February 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.  The Veteran has since moved to Tennessee and his appeal is currently under the jurisdiction of the Nashville, Tennessee RO.  

Additional VA outpatient records were associated with the Veteran's electronic Virtual VA claims file subsequent to the RO's most recent supplemental statement of the case in February 2012.  Because the evidence is either duplicative of evidence already of record, or is not pertinent to the issue on appeal, a remand to the RO for another supplemental statement of the case is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2013).


FINDINGS OF FACT

1.  In a December 2003 decision, the Board denied entitlement to service connection for a bilateral knee disorder.

2.  Evidence received since the December 2003 decision is cumulative of the evidence that was of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of service connection for bilateral knee disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

By a September 2008 letter VA notified the appellant of the substance of the VCAA, including the types of evidence necessary to establish entitlement to service connection; the basis of the previous denial of service connection for bilateral knee disorder, as well as the evidence necessary to substantiate the element found to be unsubstantiated in the previous denial; generalized notice as to the disability ratings and the effective dates of an award; and the division of responsibility between the appellant and VA for obtaining that evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), this letter essentially satisfied the notification requirements of the VCAA by (1) informing the appellant about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the appellant about the information and evidence VA would seek to provide; and (3) informing the appellant about the information and evidence he was expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA medical records and private medical records have been obtained.  Neither the Veteran nor his representative has identified any outstanding obtainable evidence, to include medical records, which could be obtained to substantiate the claim.  The Board notes that the Veteran has indicated that records of his reported treatment at the River Region Health System (formerly Mercy Regional Hospital) are unavailable.  The unavailability of these records was also noted in an August 2002 letter submitted by the Veteran.  The letter, written by an employee of the River Region Health System (formerly Mercy Regional Hospital), stated that records of the Veteran's treatment at that facility were unavailable.  

Although VA did not provide the Veteran with a medical examination, none was required in this case.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent lay or medical evidence of disability or recurrent or persistent symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  This duty, however, applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii).  Here, as is further discussed below, the Board finds that no new and material evidence has been presented and thus no examination was necessary.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).   Significantly, however, the Federal Circuit has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In June 2001, the RO denied the Veteran's claim for entitlement to service connection for arthritis of the knees, subchondral medial sclerosis bilateral knee with torn medial meniscus, right knee.  The Veteran appealed and the Board denied the claim in December 2003.  The Board's December 2003 decision subsumed the RO's decision.  As the Veteran did not seek, and the Chairman did not order, reconsideration, the Board's December 2003 decision was final.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a). 

The evidence of record at the time of the December 2003 Board decision includes the STRs which show that in June 1982 the Veteran had complaints of pain in both feet, and that the feet pain was causing bilateral knee pain.  The examiner noted that the Veteran had gone on a road march and that the Veteran reported his feet had hurt since that time.  The examiner stated that there was no swelling or discoloration in the feet, but that the feet were painful to touch (the examiner noted that he suspected the Veteran was "exaggerating pain!").  The assessment was "probable shin splints."  He recommended that the Veteran not march or run for five days.  The Veteran was seen five days later with complaints of leg and feet pain.  The examiner noted that the Veteran was on a five-day profile, which had expired.  The Veteran reported that he had tried to wear boots in parade practice and that his right leg was very painful.  The examiner stated that the Veteran had pain in his shins with mild edema on the insteps, and the assessment was shin splints. 

In March 1999 the Veteran submitted a January 1999 private medical record showing complaints of bilateral lower extremity pain.  The Veteran enclosed a note stating that all other treatment was given on active duty.  

Private medical records dated in January and March 1999 showed complaints of shin pain, but no complaints related to the knees.

VA treatment records from January 2000 onward show that the Veteran had complaints of bilateral knee pain.  

A March 2000 VA examination report shows that the Veteran reported he was having trouble with his legs in his shin areas "but more so in his knees."  The examiner stated that x-rays taken in January 2000 of the knees showed normal findings.  He noted that the Veteran was being seen for shin splints but that the Veteran's problems were "primarily related to his knees," feet, and arches.  Examination of the legs revealed "exquisite tenderness on the medial surface of both knees."  The examiner concluded that he did not believe that the diagnosis of shin splints was adequate to cover the Veteran's problems and believed that the pain was more likely coming from the knees and the feet. 

In a January 2001 letter, Dr. HGS stated that he had seen the Veteran in April 1999 and again in November 1999 for his right knee.  He stated that the Veteran had multiple problems and "significant problems with pain in and about his right knee," but noted both knees hurt him.  He added that his past x-rays revealed significant degenerative changes with medial sclerosis on the bilateral knee.   

In another January 2001 letter, Dr. HGS stated that the Veteran was injured while in the service and suffered rather significant injuries to his bilateral knees.

On VA examination in March 2001, the VA examiner stated that the knees were not noted to have a medical problem during active duty.  He then stated that if the service in Korea exposed the Veteran to cold, and cold could be considered as a valid etiology factor in what now appears to be degenerative joint disease in the knees, and if any information which could point to the time interval or the occasion which might have led to a meniscal injury can be associated with active duty, then it might very well be that service connection could be entertained.  The VA examiner stated that his viewpoint was part suppositions and part experience.  He then went on to state that if the above is not considered pertinent, then it is likely that the Veteran's problems will be deemed nonservice-connected. 

In July 2002, the Veteran and LM presented oral testimony before a Decision Review Officer at the RO.  The Veteran attributed his knee disabilities to his service in Korea where he would run five miles every morning and would march for 20 miles every month, with a 30 to 40-pound rucksack on his back.  He testified that he started having problems with his knees while in Korea.  The Veteran stated that after he got out of service he had bilateral knee pain.   

In an August 2002 letter, SW, a registered nurse, stated that she had been a nurse at Mercy Regional Hospital in 1985 (noting that the hospital had changed its name since then).  She stated that she recalled the Veteran being seen by a doctor and that the doctor a diagnosed knee condition with swelling, pain, and stiffness the Veteran experienced while serving in the infantry in Camp Casey, Korea.  She stated that after examining the Veteran's knees, it was determined by the doctor that the daily strenuous exercise caused injury to both knees such as arthritis and other knee related symptoms.   

The December 2003 Board decision denied the Veteran's claim on the basis that the competent evidence did not show that the Veteran's bilateral knee disability was related to service and on the basis that the evidence revealed that the Veteran did not develop arthritis of the knees until more than a year after discharge from service.  The Board pointed out that although the Veteran complained of bilateral knee pain during service, he was not diagnosed with knee pain when seen with complaints of knee pain.  Instead he was diagnosed with shin splints because that was where the pain was detected.  The Board noted that the Veteran complained of knee pain one time in service in June 1982, and there were no further records showing any knee pain for the remainder of the Veteran's service.  The Board further noted that when the Veteran was being seen by his private physician in January and March 1999, there were no reports of knee pain and no diagnosis related to the knees.  Rather, there were diagnoses of shin splints entered at those times.  

The Board found that Dr. HGS's January 2001 opinion that the Veteran had significant injuries of the bilateral knees during service, was of no probative value as it was clear that he was basing his opinion on history provided by the Veteran, which history the Board found was not credible.  

The Board also found that the August 2002 letter from the registered nurse was of no probative value.  The Board noted that the Veteran initially denied having received any post-service medical treatment prior to the treatment he received in 1999.  The Board noted that the August 2002 letter from the nurse indicates that the Veteran received treatment for his bilateral knee in 1985, which was inconsistent with the Veteran's report of the lack of treatment between his discharge from service and 1999.  The Board finally noted that the registered nurse stated that the medical records had been misplaced; however, she was able to state in very specific terms what the doctor diagnosed the Veteran with 17 years ago and what the doctor prescribed him at that time.  The Board put no credence in such a detailed statement made 17 years after the Veteran was seen by this private physician, made without the benefit of any objective medical records to assist in the nurse's recollection, and supplied in connection with a claim for compensation benefits. 

The Board's December 2003 decision found that the medical opinion provided by the VA examiner in the March 2001 examination report, which appeared to give an opinion which might support the Veteran's claim, was speculative.  The Board stated that the Court has held on numerous occasions that medical opinions which are speculative, general or inconclusive in nature are of little, if any, probative value.  The Board found that the VA opinion was too speculative to be evidence supportive of the Veteran's claim.

The evidence received since the Board's December 2003 decision includes June 2004, October 2008, and June 2010 VA examinations of the Veteran's shins.  These reports also include a description of the Veteran's knees and are cumulative in that they confirm that the Veteran has disability of the knees.  However, although these examination reports are new and confirm that the Veteran has current bilateral knee disability, the reports provide no nexus information regarding whether the Veteran's current knee disorders are related to service.  These VA examination reports only confirm what was known prior to the December 2013 Board decision.  Consequently these VA examination reports are cumulative of the evidence that was of record at the time of the December 2003 Board decision and do not raise a reasonable possibility of substantiating the claim.

VA outpatient treatment records received subsequent to the December 2003 Board decision reveal continuing complaints and treatment for bilateral knee pain.  These records indicate that the Veteran had osteoarthritis of the knees and that he was status post medical meniscus tear of the left knee.

August 2004 private medical records indicate that the Veteran underwent left knee surgery for meniscus and cruciate ligament tears after sustaining a twisting injury in March 2004.  

In October 2009 the Veteran's representative submitted medical records from Fort Worth Orthopedic Surgery and Sports Medicine dated from March 1999 to November 2000.  These records reveal complaints of bilateral knee pain, right knee torn medial meniscus and bilateral early degenerative joint disease of the knees.  

On several occasions since the December 2003 Board decision the Veteran has submitted copies of the March 2001 VA examination report, the letters from Dr. HGS, the letter from the registered nurse, and copies of his STR.  Given that all of this evidence was considered by the December 2003 Board decision, this evidence is not new.

With regard to all of the new evidence received since December 2003, it is all cumulative in that it shows that the Veteran began complaining of knee pain many years after discharge from service, and it shows that the Veteran has current bilateral knee disability.  None of the new evidence has provided any indication that the Veteran developed a chronic knee disorder during service.  It has also not provided any evidence that the Veteran developed arthritis of the knees within a year of discharge from service.  None of the new evidence has provided any indication that the Veteran's current bilateral knee disability is in any way related to service.  

For the foregoing reasons, the evidence received since December 2003 Board decision is cumulative of evidence of record at the time of that decision  and does not raise a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has not been received to reopen the claim for entitlement to service connection bilateral knee disorder, and the application to reopen this claim must therefore be denied.  As new and material evidence has not been received, the benefit-of-the-doubt doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (benefit-of-the-doubt doctrine is doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).


ORDER

New and material evidence not having been submitted, the appeal to reopen a claim for service connection for bilateral knee disorder is denied.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


